KILEY, Circuit Judge
(dissenting).
I respectfully dissent.
The essential issue here is whether there is any evidence that Saginaw’s negligence was the proximate cause of the collision. With due respect to the district court’s courage in the difficult ruling, my view is that the court erred by considering evidence and drawing inferences favorable to Saginaw and by passing on questions of credibility, contrary to the rule stated in Mescall v. W. T. Grant Co., 133 F.2d 209, 210 (7th Cir. 1943), as a basis for his opinion that plaintiffs had not established a prima facie case.
I think the evidence favorable to plaintiffs, taken as true, with reasonable inferences drawn against defendant, tends to prove that the negligence of Saginaw was the proximate cause of the collision. There was evidence that Saginaw, at fifty-five miles per hour, tried to pass the Lewis-westbound passenger car by swinging out in a “wide curve” on the snow-glazed surface of the incline to the bridge; that in doing so it passed the Lewis car with three feet of the truck in the inner eastbound lane; that while passing, it knew or should have known of the approach of the Canadian truck eastbound in the inner lane; that in passing the Lewis car as it did, it created an emergency for the Canadian truck coming suddenly upon the Saginaw truck east of the crest of the hill; and that in the emergency the Canadian truck, to avoid a collision, turned into the inner westbound lane as the Saginaw truck did likewise just before the impact.
*396The case is close. In my opinion, under the Indiana rule stated in Meseall, there is, at least, a doubt about whether the evidence tends to prove the essential element in question, and I think the doubt should be resolved in favor of submission to the jury.